Citation Nr: 1118157	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  08-23 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain prior to August 11, 2009.

2.  Entitlement to a rating in excess of 20 percent for lumbar strain, beginning August 11, 2009.  

3.  Entitlement to an initial rating on excess of 10 percent for right knee strain.  

4.  Entitlement to an initial compensable rating for a residual scar of a right inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Harryman, Counsel


INTRODUCTION

The Veteran had active duty from March 1985 to June 2005.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

At his hearing before the Board in April 2010, the Veteran raised the issues of entitlement to service connection for headaches and a gastrointestinal disorder, due to medication taken for his service-connected back disorder and knee disorder.  The RO has not developed these claims for appellate review, and they are therefore again referred to the RO for appropriate disposition.  


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran's service-connected lumbar strain was manifested by normal range of motion, but with pain on use, prior to November 7, 2008.  

2.  The medical evidence shows that the Veteran's service-connected lumbar strain was manifested by normal range of motion, but with pain on use and guarding severe enough to result in an abnormal gait, beginning November 7, 2008.  

3.  The medical evidence shows that the Veteran's service-connected lumbar strain was manifested by limitation of flexion to 15 degrees by pain, but without ankylosis, beginning August 11, 2009.  

4.  The medical evidence shows that the Veteran's service-connected lumbar strain was manifested by mild right lower extremity radiculopathy beginning November 7, 2008.  

5.  The medical evidence shows that the Veteran's service-connected right knee strain was manifested by painful limitation of flexion to no less than 115 degrees, but without limitation of extension or instability, with x-ray evidence of degenerative arthritic changes.  

6.  The medical evidence shows that the Veteran's service-connected scar as a postoperative residual of a right inguinal hernia repair was manifested by a nontender, well healed linear scar, without functional limitation of the affected part.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating for lumbar strain in excess of 10 percent prior to November 7, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

2.  The criteria for a rating of 20 percent rating, but no more, for lumbar strain beginning November 7, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

3.  The criteria for a 40 percent rating, but no more, for lumbar strain beginning August 11, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).  

4.  The criteria for a separate 10 percent rating, but no more for right lower extremity radiculopathy associated with service-connected lumbar strain, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2010).  

5.  The criteria for an initial rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2010).  

6.  The criteria for an initial compensable evaluation for a scar as a postoperative residual of a right inguinal hernia repair have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) (2010).  

The Veteran's claims of entitlement to greater evaluations for his service-connected disabilities arise from his disagreement with the initial evaluations assigned to the disabilities following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained all of the Veteran's available service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded two VA examinations during the course of this appeal.  The record does not reflect that either VA examiner reviewed the claims file in conjunction with the examination.  Further, the record shows inconsistencies in the 

clinical findings reported by the VA examiners and the private examiners.  Therefore, the Board remanded the case in July 2010 to obtain additional VA compensation examinations to clarify those aspects.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a veteran with an examination in a service connection claim, the examination must be adequate).  However, the Veteran failed to report for the scheduled examinations.  A copy of the letter that was mailed to the Veteran at his address of record notifying him of the scheduled examinations is in the file.  But the supplemental statement of the case that was issued in October 2010 advised the Veteran that his claims were being considered based on his failure to report for the examinations.  The Veteran has not provided good cause for failing to report for the examinations and has not requested that they be rescheduled.  Moreover, his accredited representative submitted a post-remand brief in January 2011 noting that he failed to report for the examinations.  The Veteran's representative did not assert that the notice of the examinations was insufficient or request that the examinations be rescheduled.  Therefore, the RO has substantially complied with the remand instructions and that the duty to assist has been satisfied.  

Finally, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 556 U.S. __ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from 

all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the entire history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this rule does not apply here because the current appeal is based on the assignment of initial ratings for three disabilities following an initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.  

Service connection was granted for lumbar strain, right knee strain, and a scar as a postoperative residual of a right inguinal hernia repair.  Initially, a December 2006 rating decision assigned 10 percent ratings for the lumbar strain and right knee strain, and a noncompensable rating for the right inguinal hernia scar, effective July 1, 2005, the day following the Veteran's separation from service.  A rating 

decision in August 2009 increased the rating for lumbar strain to 20 percent, effective August 11, 2009.  

Lumbar Strain 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237, lumbar strain will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; and a 10 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula.  Note (1) states that any associated objective neurologic abnormalities are to be evaluated separately under an appropriate diagnostic code.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V (2010).  

Additionally, Diagnostic Code 5243 provides that intervertebral disc syndrome is to be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  Under the Formula for Rating IVDS, a 20 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  

Prior to August 11, 2009

The Veteran complained of constant low back pain, stiffness when bending, and weakness when moving at a VA examination dated in September 2006.  The characteristics of the pain was burning, aching, cramping, and sharp.  On a scale of 1 to 10 (10 being the worst pain) the pain level was at five.  The pain could be elicited by physical activity and was relieved by rest and medication.  At the time of the pain he could function without medication.  The examiner reported that the functional impairment due to the lumbar spine was "hard time bending."  The physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent and there was no tenderness.  Straight leg raising was negative, bilaterally.  There was no ankylosis of the lumbar spine.  Motion of the thoracolumbar spine was full in all movements, with pain at the extreme movement.  After repetitive use, the examiner noted that pain had the major functional impact, but did not result in additionally limiting the range of motion.  Fatigue, weakness, lack of endurance, and incoordination also did not limit the range of motion after repetitive use.  The spine revealed normal head position with symmetry in 

appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray of the lumbar spine was negative.

The Veteran initially saw a private physician in July 2008 complaining of hip pain.  Reported clinical findings included an antalgic gait, very mild positive straight leg raise testing, no lumbar tenderness, and full range of motion of the spine without pain.  In October 2008, the Veteran complained hip pain.  Range of motion of the spine was full with no pain.  Straight leg raising was very mildly positive, otherwise, the neurological examination showed motor and sensory examinations were normal.  The impression was negative right hip and probable radiculopathy.  Although the examiner initially suspected a possible problem with the Veteran's right hip, a magnetic resonance imaging scan (MRI) of the hip was negative.  An MRI of the Veteran's lumbar spine in October 2008 revealed moderate degenerative lumbar spondylosis and facet osteoarthritis, as well as multi-level mild to severe foraminal stenosis, most severe on the right at L5-S1.  On November 7, 2008, examination of the low back region showed diffuse tenderness to palpation.  Range of motion was 80 degrees flexion and 10 degrees extension.  The Veteran was able to rotate his torso but had increased pain in the low back region.  Trendelenburg sign was negative.  His gait was normal and there was mild tenderness to palpation down the middle of the buttocks and the posterior aspect of the thigh.  Straight leg raising was positive in the supine position.  The impression was lumbar spondylosis, facet osteoarthritis, foraminal stenosis L5-S1, and sciatica.  Thereafter, in November 2008, the private physician noted that the Veteran walked with a mildly antalgic gait, transferred "gingerly" from sitting to a standing position, and was tender in the lumbosacral region with facet loading and forward bending.  Lower extremity deep tendon reflexes were described as trace, and straight leg raise testing was positive on the right with right hip pain.  Noting the Veteran's history of degenerative disc disease in the lumbar spine, the physician diagnosed degenerative lumbar spondylosis, with right lower extremity radiculopathy, lumbar myofasciitis, and hip pain.  On return visit in December 2008, the Veteran reported that he had obtained very good relief from L5-S1 epidural injections, but that he had some return of pain.  The physician again noted that lower extremity reflexes were trace, 

that straight leg raise testing was positive on the right, but strength and sensation in the lower extremities were within normal limits.  On further follow-up in February 2009, the examiner indicated that the Veteran had obtained moderate to excellent relief with the L5-S1 epidural injections.  At that time, straight leg raise testing was again positive on the right, and lumbosacral spine tenderness with facet loading and forward bending was again noted.  The impression was degenerative lumbar spondylosis, with right lower extremity radiculopathy.  The Veteran also underwent physical therapy sessions from July 2008 to February 2009.  

First, the clinical findings reported by the VA examiner in September 2006 do not meet the criteria for a 10 percent rating under the General Rating Formula.  The noted range of motion of the thoracolumbar spine was normal and there was no muscle spasm, guarding, or localized tenderness.  However, the September 2006 VA examiner noted that motion of the Veteran's thoracolumbar spine was painful in all axes at the extreme degree of motion.  X-rays of the lumbar spine were negative.  In the absence of additional limitation of function on use due to pain, fatigability, weakness, lack of endurance, or incoordination, however, a higher rating is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Accordingly, a rating in excess of 10 percent is not warranted under the General Rating Formula based on this examination.  38 C.F.R. § 4.71a, General Rating Formula.  

The physician noted in July 2008 that range of motion of the lumbar spine was full without pain.  However, on November 7, 2008, diminished range of motion was shown with 80 degrees flexion and 10 degrees extension.  The Veteran was able to rotate his torso but had increased pain in the low back region.  Thereafter in November 2008, the examiner noted that the Veteran walked with an antalgic gait, transferring "gingerly" from sitting to a standing position, and was tender in the lumbosacral region on forward bending.  The Board finds that these findings equate with guarding severe enough to result in an abnormal gait, warranting a 20 percent rating under the General Rating Formula.  Accordingly, a 20 percent rating is assigned, effective from November 7, 2008.  

Although the private physician referred to the Veteran's history of degenerative disc disease and the lumbar spine MRI noted disc bulges at several levels, evaluating the Veteran's back disability under the Formula for Rating IVDS is not appropriate, because there is no evidence that the Veteran has ever experienced an incapacitating episode due to the disability.  

The Board finds that separate consideration must be given to radiculopathy as an associated neurologic manifestation of the service-connected lumbar spine disability.  

The VA examiner in 2006 examiner reported that the physical examination revealed no evidence of radiating pain on movement.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-ray of the lumbar spine was negative.  However, the October 2008 lumbar spine MRI showed multi-level disc bulges, and the private physician first listed a diagnosis of sciatica at the November 7, 2008, examination.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a mild degree.  A 20 percent evaluation is warranted for incomplete paralysis of the sciatic nerve to a moderate degree.  A 40 percent rating is warranted for incomplete paralysis of the sciatic nerve to a moderately- severe degree.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve to a severe degree with marked muscular atrophy.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

With respect to diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  When the involvement is bilateral, the ratings should be combined with application of the bilateral factor.  38 C.F.R. § 4.124a.  

The private physician noted on two occasions that the Veteran's lower extremity reflexes were "trace."  Also, straight leg raise testing was noted to be positive on the right.  However, no other abnormal neurological clinical findings have been noted by any examiner.  The Veteran's right leg radiculopathy is not wholly sensory as contemplated by 38 C.F.R. § 4.124a.  But in the absence of any numbness or other sensory finding, and lacking any associated motor weakness, the Board finds that the impairment constitutes no more than mild incomplete paralysis of the sciatic nerve, warranting no more than a separate 10 percent rating under Diagnostic Code 8520.  Accordingly, a separate 10 percent rating is warranted for right lower extremity radiculopathy, effective November 7, 2008, the date sciatic was first diagnosed.  

In summary, an initial 10 percent rating, and no more, is warranted for lumbar strain under the General Rating Formula prior to November 7, 2008.  Beginning November 7, 2008, a 20 percent rating is assigned under the General Rating Formula, for the Veteran's orthopedic manifestations of his service-connected low back disorder, as well as a separate rating of 10 percent for his neurologic manifestations of his low back disorder.  See 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

Beginning August 11, 2009

The Veteran complained of stiffness, fatigue, spasm, decreased motion, paresthesia, weakness, and numbness due to his lumbar spine at an August 2009 VA examination.  The pain could be elicited by physical activity and was relieved by rest and medication.  At the time of the pain he could function without medication.  He stated that during flare-ups, he experienced functional impairment due to pain and limitation of bending.  The Veteran stated that his lumbar spine had not resulted in any incapacitation.  The August 2009 VA examiner noted that the Veteran's posture was within normal limits.  On physical examination, there was no evidence of radiating pain on movement.  Muscle spasm was absent.  There was lumbar tenderness and lumbar guarding producing an abnormal gait, as well as limitation of thoracolumbar flexion to 35 degrees, with pain at 15 degrees.  Range of all other 

motions of the lumbar spine were normal.  The examiner noted that was not additionally limited by pain fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Spinal contour was preserved.  There was no weakness, muscle tone was normal and there was negative straight leg raising, bilaterally.  On neurological examination the lumbar spine revealed no sensory deficits from L1-L5.  The examination of the sacral spine revealed no sensory deficits of S1.  The modality used to test sensory function was a pin prick.  There was no lumbosacral motor weakness.  The right lower extremity reflexes revealed knee jerk 2+ and ankle jerk 2+.  The lower extremities show no signs of pathologic reflexes.  The examination revealed normal cutaneous reflexes.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  There were no non-organic physical signs.  X-rays of the lumbar spine were within normal limits.   

The Veteran testified before the Board at a videoconference hearing in April 2010 and described the history of his back disability.  He indicated that his back symptoms had been pretty much the same since his separation from service.  However, he also stated that he was "better now than I was before the shots, but I can feel it decreasing again."  

Although the private physician referred to the Veteran's history of degenerative disc disease and the lumbar spine MRI noted disc bulges at several levels, evaluating the Veteran's back disability under the Formula for Rating IVDS is not appropriate, because there is no evidence that the Veteran has ever experienced an incapacitating episode due to the disability.  

The August 2009 rating decision increased the rating for the back disability to 20 percent, effective the date of that examination, noting that the General Rating Formula provides a 20 percent rating for flexion greater than 30 degrees.  However, the August 2009 examiner also stated that on testing forward flexion, the Veteran complained of pain beginning at 15 degrees.  Although the Veteran was able to flex beyond 15 degrees, the Board finds that the Veteran's lumbar spine flexion is deemed to be limited at the point where it produces pain.  38 C.F.R. § 4.40, 4.45, 

4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Because the General Rating Formula provides a 40 percent rating for flexion limited to 30 degrees or less, the Board finds that a 40 percent rating should be assigned for the back disability, effective from the date of that examination, August 11, 2009.  However, no examiner has reported ankylosis of the thoracolumbar spine, as is required for a rating in excess of 40 percent.  38 C.F.R. § 4.71a, General Rating Formula.
Although the objective evidence of record beginning August 11, 2009 does not show radiculopathy, the Veteran has complained of numbness and parathesia.  As the involvement is wholly sensory, the currently assigned 10 percent rating for sciatica, but no more, is warranted.  38 C.F.R. § 4.124a, Diagnostic Code 8520.   

Right Knee Strain

Service connection was granted for right knee strain by a December 2006 rating decision and an initial 10 percent rating was assigned under Diagnostic Code 5260 effective July 1, 2005, the day following the Veteran's separation from service.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, flexion that is limited to 60 degrees warrants a noncompensable evaluation, flexion that is limited to 45 degrees warrants a 10 percent evaluation, and flexion that is limited to 30 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, extension that is limited to 5 degrees warrants a noncompensable evaluation, extension that is limited to 10 degrees warrants a 10 percent evaluation, and extension that is limited to 15 degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Standard motion of a knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2010).  

A September 2006 examiner noted the Veteran's report of crushing and aching right knee pain, occurring three times a week and each time lasting three days.  The pain was elicited by physical activity and relieved by rest and medication.  He indicated that the disability made it hard to walk for long periods of time.  On examination, there was no weakness, tenderness, or abnormal movement; a right meniscus test was within normal limits and all knee ligaments were also within normal limits.  

Flexion of the right knee was possible to 140 degrees and was painless.  Extension was possible to 0 degrees.  X-rays of the right knee were negative.  

On examination of the knee, private medical records dated in July 2008 and October 2008, showed "no pain to range of motion" and good stability.  

The Veteran complained to the August 2009 examiner that he had weakness, stiffness, swelling, giving way, lack of coordination, fatigue, tenderness, pain, and dislocation of his right knee.  He denied any heat, locking, deformity, effusion, or subluxation.  He reported that he had flare-ups occurring twice a month, lasting one to three days.  On examination, the Veteran was noted to limp to avoid putting weight on his right leg.  There was tenderness and guarding of movement, but no instability, abnormal movement, effusion, weakness, subluxation, locking pain, genu recurvatum, or crepitus.  The Veteran was able to flex his right knee to 115 degrees and could extend his right knee to 0 degrees.  There was no pain, fatigability, weakness, lack of endurance, or incoordination found on repeated movement.  X-rays of the right knee showed degenerative arthritis changes.

A rating in excess of 10 percent is not warranted under Diagnostic Code 6260, as the noted slightly decreased range of motion of the knee does not meet the criteria for a 10 percent rating.  Moreover, the joint function of the knee was not shown to be additionally limited by pain, fatigue, weakness, lack of endurance and incoordination after repetitive use.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Moreover, the criteria are not met for a separate compensable rating under Diagnostic Code 5261, limitation of extension of the right knee has not been shown.  

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation when it is slight and a 20 percent evaluation when it is moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2010).  Although the Veteran testified that his knee created instability for him by requiring him to need to hold onto a 

railing when climbing stairs, a separate compensable rating under Diagnostic Code 5257 is not warranted, as there has been no objective finding of instability of the knee.  

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  As the Veteran has complained of painful motion of the right knee, with x-ray evidence of degenerative arthritic changes, an initial rating of 10 percent, but no more, for right knee strain is appropriate.  

Right Inguinal Hernia Scar

The record shows that the Veteran underwent a right inguinal hernia repair during service in 1991.  Service connection was granted for a scar as a postoperative residual of a right inguinal hernia repair by a December 2006 rating decision, and was assigned a noncompensable rating under Diagnostic Code 7805, effective July 1, 2005, the day following the Veteran's separation from service.  38 C.F.R. § 4.118, Diagnostic Code 7805  

On VA compensation examination in September 2006, the Veteran reported that there was pain in the area of the scar and he had difficulty standing for long periods of time.  The examiner noted that no inguinal hernia was present.  The diagnosis was status post right inguinal hernia with residuals of scar.  In an addendum to this examination, the scar was noted as 7 centimeters (cm.) x 1 cm., with no tenderness, disfigurement, ulceration, adherence, inflammation, edema, tissue loss, keloid, and was not unstable, hyperpigmented, or of abnormal texture.  The scar was noted as hypopigmented at less than 6 square inches.

The Veteran similarly reported to the VA examiner in August 2009 that he experienced pain in the area of the hernia scar after standing or working long periods.  The examiner described the scar as being linear, 6 cm. x 0.1 cm.  It was reported as superficial and not painful; there was no skin breakdown, underlying tissue damage, inflammation, edema, keloid formation, or disfigurement.  Finally, the examiner indicated that the scar did not limit the Veteran's motion and no limitation of function due to the scar.  

At his hearing before the Board, the Veteran testified that the external scar itself was not the problem.  Rather, he related his difficulty to the "internal scar," stating that after he spent an amount of time on his feet or walking, the area of the hernia repair would begin to hurt, like a burning sensation and cramp.  Sitting down and resting would allow it to "calm down," so he could continue doing whatever he was doing.  

Scars that are not of the head, face, or neck and that are deep and nonlinear and measure an area or areas of at least six square inches but less than 12 square inches warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2010).  A deep scar as one with underlying soft tissue damage.  Id. at Note (1).  Superficial, nonlinear scars not of the head, face, or neck that measure an area or areas of 144 square inches or greater warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2010).  A superficial scar as one not associated with underlying soft tissue damage.  Id., at Note (1).  Unstable or painful scars of one or two in number warrant a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2010).  An unstable scar as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., at Note (1).  Scars, including linear scars, and other effects of scars not considered in a rating provided under Diagnostic Codes 7800 through 7804 are evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805.  

As the Veteran's inguinal hernia scar is linear, Diagnostic Codes 7801 and 7802 are not applicable to this case.  Further, although the Veteran claims he experiences 

pain due to this scar, he does not contend that it is the scar itself that is painful.  Indeed, the objective findings on examination show that the Veteran's scar is not painful.  Accordingly, Diagnostic Code 7804 is not applicable to this case.  

A noncompensable scar is assigned for scars which are not considered disabling because of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.  The examiner in 2009 indicated that the scar did not limit the Veteran's motion and no limitation of function was shown due to the scar.  Accordingly, a 10 percent rating is not warranted for a right inguinal hernia scar as a residual of a hernia repair.  Id. 

Other considerations

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then his disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned ratings for his lumbar spine disability inadequate.  The Veteran's lumbar spine arthritis is evaluated as degenerative arthritis, the criteria of which are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.71a, General Rating Formula.  The medical evidence shows that the Veteran's service-connected lumbar strain was manifested by normal range of motion, but with pain on use, prior to November 7, 2008, and with normal range of motion, but with pain on use and guarding severe enough to result in an abnormal gait, beginning November 7, 2008.  Beginning on August 11, 2009, the medical evidence shows that the Veteran's service-connected lumbar strain was manifested by limitation of flexion to 15 degrees by pain, but without ankylosis.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by a 10 percent disability rating prior to November 7, 2008, by a 20 percent rating from November 7, 2008, and by a 40 percent rating beginning August 11, 2009.  Ratings in excess of those assigned are provided for certain manifestations of lumbar spine disorder but the evidence of record does not demonstrate that such manifestations are present in this case.  Accordingly, the criteria for the stated ratings more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluations are adequate and no referral is required.  

Further, the Veteran's right lower extremity radiculopathy symptoms are more than adequately contemplated by a 10 percent disability rating, which were found as wholly sensory in nature.  A rating in excess thereof is provided for certain manifestations of sciatic nerve impairment, but the evidence of record does not demonstrate that such manifestations are present in this case.  Accordingly, the criteria for a 10 percent rating more than reasonably describe the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

In addition, the Veteran's right knee strain is manifest by painful, but very slight, limitation of flexion, with degenerative arthritic changes, but without instability or limitation of extension.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule for right knee strain, the Board finds that the Veteran's symptoms are more than adequately contemplated by a 10 percent disability rating.  A rating in excess thereof is provided for certain manifestations of right knee strain, but the evidence of record does not demonstrate that such manifestations are present in this case.  Accordingly, the criteria for a 10 percent rating more than reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

Finally, the Veteran's right inguinal hernia repair is manifest by subjective complaints of pain in the area of the repair on standing or walking for prolonged periods, but not of the scar itself, and without any limitation of function of the affected area.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are adequately contemplated by the noncompensable evaluation assigned.  A rating in excess thereof is provided for certain manifestations of inguinal hernia scars, but the evidence of record does not demonstrate that such manifestations are present in this case.  Accordingly, the noncompensable evaluation reasonably describes the Veteran's disability level and symptomatology and, therefore, the currently assigned schedular evaluation is adequate and no referral is required.  

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims for greater initial ratings, except as discussed above, at any time during the period pertinent to this appeal.  Therefore, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); see also Fenderson, 12 Vet. App. at 126.  


ORDER

An initial rating for lumbar strain in excess of 10 percent prior to November 7, 2008, is denied.  

A 20 percent rating for lumbar strain, beginning November 7, 2008, is granted, subject to the law and regulations governing the award of monetary benefits.  

A 40 percent rating for lumbar strain, beginning August 11, 2009, is granted, subject to the law and regulations governing the award of monetary benefits.  

A separate 10 percent rating for right lower extremity radiculopathy, associated with service-connected lumbar strain, beginning November 7, 2008, is granted, subject to the law and regulations governing the award of monetary benefits.  

An initial rating for right knee strain in excess of 10 percent is denied.  

An initial compensable evaluation for a scar as a postoperative residual of a right inguinal hernia repair is denied.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


